f&

So CO JT NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

THE HONORABLE ROBERT S. LASNIK.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
GABRIEL SMITH,
No. 2:19-cv-01003-RSL
Plaintiff,
STIPULATION AND ORDER OF
v. DISMISSAL
DREAM FORGE ENTERTAINMENT,
L.L.C., a Louisiana Limited Liability
Company, FREDDY M. NOLAN, an
Individual, and PETER SAMARAS, an
Individual,
Defendants.
STIPULATION

The parties, by and through their undersigned counsel, hereby stipulate and agree

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) to the dismissal of each and every

claim and cause pled in Plaintiff Gabriel Smith’s First Amended Complaint (Dkt. No. 15)

with prejudice. Except as provided in the parties’ Confidential Release Agreement dated

December 12, 2019, which is incorporated by reference herein, each party shall bear their own

attorneys’ fees and costs.

Hf

STIPULATION AND ORDER OF DISMISSAL - 1
No. 2:19-cv-01003-RSL

CORR CRONIN LLP
1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Tel (206) 625-8600
Fax (206) 625-0900

 
co Oe SY DR A fh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

DATED this 16thw day of December, 2019.

s/ William R. Restis

William R. Restis, Esq. (admitted pro hac vice)
THE RESTIS LAW FIRM, P.C.

402 W. Broadway, Suite 1520

San Diego, CA 92101

Phone: (619) 270-8383

Email: william@restislaw.com

Joel B. Ard, WSBA # 40104
ARD LAW GROUP PLLC
P.O. Box 11633

Bainbridge Island, WA 98110
Phone: (206) 701-9243
Email: Joel@ard.law

Attorneys for Plaintiff Gabriel Smith

s/ William R. Squires HI

William R. Squires III, WSBA No. 4976
CORR CRONIN LLP

1001 Fourth Avenue, Suite 3900

Seattle, Washington 98154-1051
Telephone: (206) 625-8600

E-mail: rsquires@corrcronin.com
Attorney for Defendants

STIPULATION AND ORDER OF DISMISSAL - 2 CORR CRONIN LLP

No. 2:19-cv-01003-RSL

1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Tel (206) 625-8600
Fax (206) 625-0900

 
ORDER
THIS MATTER having come on before the undersigned Judge of the above-titled

Court pursuant to the foregoing Stipulation, and the Court being fully advised; NOW,
THEREFORE, IT IS HEREBY ORDERED that the above-captioned matter be, and hereby is,
dismissed with prejudice.

*
DATED this | | day of December, 2019.

Mik S Cammik’

Robert S. Lasnik

oO S&S YN DBD A fb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

United States District Judge

Presented by:

s/ William R. Squires III

William R. Squires III], WSBA No. 4976
CORR CRONIN LLP

1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Telephone: (206) 625-8600

E-mail: rsquires@corrcronin.com
Attorneys for Defendants

s/ William R. Restis

William R. Restis, Esq. (admitted pro hac vice)
THE RESTIS LAW FIRM, P.C.

402 W. Broadway, Suite 1520

San Diego, CA 92101

Phone: (619) 270-8383

Email: william@restislaw.com

Joel B. Ard, WSBA # 40104
ARD LAW GROUP PLLC
P.O. Box 11633

Bainbridge Island, WA 98110
Phone: (206) 701-9243
Email: Joel@ard.law

Attorneys for Plaintiff Gabriel Smith

STIPULATION AND ORDER OF DISMISSAL - 3
No. 2:19-cv-01003-RSL

CORR CRONIN LLP
1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Tel (206) 625-8600
Fax (206) 625-0900

 
